The opinion of tlie Court- was delivered by
Bermudez, C. J.
This is an application for a prohibition to prevent tlie defendant from trying a cause, in which he is recused as being personally interested.
Tlie complaint is that, after the plea of recusation was died, the judge refused to refer the trial thereof to'another judge, acting in his place; that he passed upon it himself and overruled it; that he ought *254not to have tried tlie same and that he is incompetent to sit on the merits of the cause.
The judge returns and argues elaborately to show that the recusation is not well founded and that he overruled it correctly.
It may well be, as .the respondent claims, that the relator has no just foundation to recuse him, and that the plea has no merit; but, if sucli indeed be the case, it is not for him to say so.
His duty was, on tlie filing of the recusation, to have recused himself, to have called in another judge to try the plea and eventually the-case, and to have abstained from exercising jurisdiction over the matter pertaining to the case, until tlie plea had been effectually overruled.
In the case of Hunter vs. Blackman, our immediate predecessors-said, that a recused judge is incompetent to make any order, except one of recusation. If the power exercised by the judge should be-recognized, it would insure an immunity from legal pursuit. The law, they said, never contemplated that any man, however honorable,, should be a judge in his own case. Manning’s Unrep. Cases, 427.
We ourselves have already ruled clearly in this sense on this very question. State ex rel. Terrell, 33 Ann. 1293; see also 34 Ann. p. 828 ;. 35 Ann. 628; 36 Ann. 160; Const. Art. 112; Act 1880, No. 40; C. P. 333.
This rule of conduct applies 'to all judges, whether they exercise-original or appellate jurisdiction. We deem it would be out of place to pass upon the hypothetical cases imagined by the respondent.
It is therefore ordered and decieed, that the restraining order hereim made be maintained, and that the prohibition asked issues and be-perpetuated.